Citation Nr: 0027085	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied entitlement to service connection for 
post-traumatic stress disorder (PTSD).

The Board notes that in his September 1998 substantive 
appeal, the veteran requested a hearing before a traveling 
Member of the Board.  In a December 1998 written statement, 
the veteran withdrew his request for a hearing before a 
Member of the Board and requested a RO hearing.  A RO hearing 
was held in June 1999.



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam and 
received numerous citations and awards, including the Combat 
Infantryman's Badge.

2.  Competent medical evidence of a current diagnosis of PTSD 
has not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon preinduction 
examination dated in February 1968, the veteran's systems 
were clinically evaluated as normal with the exception of pes 
planus, defective vision, and tinea cruris.  Clinical records 
reflect treatment for abrasions to the elbows and an 
ulceration of the right heel.  Upon separation examination 
dated in March 1971, the veteran's systems were clinically 
evaluated as normal.  In his March 1971 report of medical 
history, the veteran reported experiencing skin diseases, a 
painful or trick shoulder or elbow, and foot trouble.  He 
also noted wearing eyeglasses.  The examiner noted the 
veteran had jungle rot in Vietnam with no current problem, 
occasional left shoulder pain after strenuous exercise, pes 
planus with fungal infections, and wore eyeglasses for 
myopia.  

Service personnel records reflect service in the Republic of 
Vietnam.  The veteran received numerous citations and awards, 
including the Combat Infantryman Badge, the Army Commendation 
Medal, the Vietnam Service Medal, and the Bronze Star Medal.  

Upon VA PTSD examination dated in May 1998, the veteran 
reported experiencing difficulty getting used to and 
following rules and regulations in the military as well as 
difficulty taking orders.  The veteran reported one of his 
first firefights as being very traumatic.  He reported being 
in the foothills and being ambushed by the enemy.  The 
examiner noted the veteran described several firefights in 
which others were wounded, but he was unable to identify 
anyone that was killed.  The veteran became tearful at one 
point stating that he felt sheer terror after his first 
seven-day "recon" trip.  He reported hearing an explosion 
in the distance and knowing that "alpha company" had been 
blown up, but he did not see or witness the explosion.  It 
was noted that the veteran did request and receive a six-
month extension in the military.  

The veteran reported having blue-collar jobs after his 
discharge from service until becoming a police officer.  It 
was noted that he had held the position of police officer for 
the last 20 years.  It was noted that according to the 
veteran's report, he loved his job, performed it well, and 
got along fine with his coworkers.  The examiner noted the 
veteran had been married for 18 years.  The veteran described 
his marriage as rocky, stating that he felt he did not talk 
with his wife enough.  It was noted that they often fought 
and disagreed.  Social activities together were noted as 
infrequent.  The veteran reported having adult-aged children.  
He stated that he had some contact with them, but did not 
describe any of those relationships as emotionally intimate.  
It was noted the veteran had very few friends outside of his 
work.  The veteran reported receiving no current treatment or 
treatment in the military.  It was noted that he had high 
blood pressure.  The veteran reported smoking two packs of 
cigarettes per day and drinking alcohol every weekend.  It 
was also noted that he had decreased his consumption 
considerably five years earlier.  The veteran discontinued 
any illicit drug use upon returning from Vietnam, where he 
had experimented with marijuana only.  

In regard to his work, the veteran reported working twelve-
hour shifts rotating every two months from day shifts to 
night shifts.  He reported patrolling alone pursuant to 
department policy, but noted that he preferred to work alone.  
In his spare time, the veteran reported doing yard work, 
prospecting for gold, reading, and watching television.  It 
was noted that he spent most of his time alone.  The veteran 
reported sleeping for two to three hours at a time and then 
getting up and checking his doors and windows before 
returning to bed.  It was also noted that he was able to fall 
asleep again fairly promptly.  

Mental status examination revealed the veteran was not under 
the influence of alcohol or drugs at the time of the 
interview.  The veteran was cooperative throughout the 
interview although somewhat excessively talkative.  It was 
noted that he required frequent redirection to answer the 
examiner's questions.  Personal hygiene and overall 
appearance were noted as good and neat.  The examiner noted 
there were no unusual aspects of speech.  Intellectual 
functioning, memory, abstract thinking, and fund of 
information were all within normal limits.  There was no 
evidence of any cognitive disorder, hallucinations, 
delusions, thought disorders, or phobias.  There was no 
current or past pattern of self-destructive behavior.  The 
examiner noted the veteran was not homicidal or suicidal.  It 
was also noted the veteran reported no changes in his 
sleeping or eating habits in the past two years.  The 
examiner noted the veteran did not report problems with 
impulse control as he stated that despite provocation from 
individuals he had been able to maintain appropriate 
composure as a police officer, although it was a conscious 
effort on his part.  His impulse control at home was noted as 
somewhat less adequate.  He reported a tendency to yell and 
scream a lot.  It was noted that he recognized this part of 
his behavior as being unreasonable and inappropriate.  The 
veteran denied ever becoming physically abusive with his 
spouse or children.  

The examiner opined that the veteran clearly had some 
problems with impulse control, but did not appear to have 
hypervigilance beyond that of what would be normally expected 
and required for someone of his profession.  It was noted 
that he functioned well at work and there was no evidence 
that any of his military experiences had impaired his ability 
to function appropriately and adequately as a police officer.  
It was noted that he did have some difficulty establishing a 
normal sleep pattern, but appeared to get 2-3 hours of 
straight uninterrupted sleep, and he reported no recurrent 
nightmares.  The examiner also noted the veteran had problems 
with intimacy and establishing intimacy in relationships.  
The veteran's affect was described as within normal limits 
and the examiner noted he did not appear overly anxious or 
depressed at the time of his interview.  The examiner noted 
no Axis I diagnosis.  A Global Assessment of Functioning 
(GAF) score of 85 was noted.  

Upon VA PTSD examination dated in November 1998, the examiner 
noted that the veteran's military history had been described 
in detail in the prior VA examination report.  The examiner 
noted that the veteran essentially reiterated many of the 
incidents previously reported and elaborated on a number of 
them.  The examiner noted the veteran had received the Combat 
Infantryman's Badge and combat stressors were not at issue.  
The veteran stated that he did not feel that he had not been 
able to sufficiently talk about his various Vietnam-related 
feelings on his previous examination.  It was noted the 
veteran spent some time describing how he had begun to 
remember more about his Vietnam experiences.  The veteran 
reported becoming tearful when looking at slides he had taken 
in Vietnam.  The veteran's wife made some of the slides into 
a poster and the veteran reported hanging the poster on his 
wall.  He also reported feeling somewhat emotional when he 
saw the poster. 

The examiner noted that when questioned about intrusive 
thoughts, the veteran described incidents when a sunset or a 
particular smell would bring back memories of Vietnam.  It 
was noted that those feelings lasted no more than a few 
seconds and the veteran was able to bring himself back to the 
present and continue on with his duties.  The veteran denied 
any significant interference with his ongoing duties because 
of these episodic infrequent thoughts.  The examiner noted 
the veteran mused about whether or not he became a law 
enforcement officer in order to deal with his feelings about 
his military experiences.  It was noted the veteran talked 
specifically about having difficulty with lieutenants during 
military service.  He described the lieutenants as 
inexperienced and bad decision-makers.  He also reported 
getting into trouble with several lieutenants during service.  
The veteran stated that he now found himself more irritated 
with lieutenants than other officers and was more likely to 
do something to "twist off" on a lieutenant.  He reported 
one instance of consciously choosing to smoke in a 
lieutenant's car when he knew it was against police policy to 
do so.  The veteran stated that he did it "probably just 
because it was the lieutenant's car."  

The examiner noted that any other symptomatology that the 
veteran mentioned had been covered in the previous VA 
examination report.  The examiner noted the veteran reported 
some impulsive behavior such as being angry at his family and 
threatening them, although this was usually a flash event 
which he then realized as inappropriate and stopped himself 
from taking any other action.  The examiner also noted the 
veteran did describe some difficulty sleeping in that he woke 
up during the night and made a check of his property before 
going back to sleep.  It was noted that he typically got five 
hours of sleep in a given night and generally felt rested 
during the day.  It was also noted that if he were 
exceptionally tired, he would sleep through the night and get 
eight hours of sleep without interruption.  

Mental status examination revealed a heavy-set man who 
related in a confidant, almost proud, manner about his combat 
experiences.  It was noted the veteran was alert and oriented 
and spoke logically and coherently without sign of thought 
disorder or organicity.  The examiner noted the veteran 
seemed quite interested in talking about his Vietnam 
experiences.  It was noted that he sat, leaning back in the 
chair with his arms folded across his stomach and his legs 
extended in a relaxed fashion, as if he were telling war 
stories to a buddy.  The examiner noted the veteran did not 
show unusual emotion or bluntness of affect in the retelling.  
It was noted the veteran denied active imminent suicidal 
ideation, homicidal ideation, hallucinations, or delusions.  
Recent and remote memory was noted as intact for current 
events and past history.

The examiner opined that the veteran did not have PTSD.  He 
further opined that although he had no doubt that the veteran 
experienced combat stressors, he appeared to believe that the 
presence of memories and feelings about his military 
experience constituted PTSD.  The examiner stated that the 
veteran's level of remembrance of his combat experiences was 
not significantly different than many veterans and he did not 
see that the veteran's emotion recollections or feelings were 
particularly out of the ordinary.  The examiner noted that 
they certainly fell short of the level usually associated 
with PTSD.  The examiner further opined that he did not see 
significant occupational impairment caused by the veteran's 
emotional reactions.  It was noted that the veteran showed an 
ability to be able to control his behaviors.  The examiner 
noted the veteran did have some difficulty with certain types 
of authority and opined that a side of the veteran enjoyed 
resisting authority, but none of this constituted PTSD.  The 
examiner noted no Axis I diagnosis.  A GAF score of 80 was 
noted.  

At his June 1999 RO hearing, the veteran's representative 
alleged that the May 1998 VA examination was inadequate in 
that it was conducted by an examiner with an Educational 
Doctorate Degree, not a psychiatrist or clinical 
psychologist.  The veteran's representative also alleged that 
the second examiner relied upon the first examination report 
in making his decision.  In regard to his military 
experience, the veteran testified that after leaving Vietnam, 
while stationed in Germany, he drank every day of the week 
except one.  He testified that he drank to forget a lot of 
the things that had happened in Vietnam.  He stated that 
after his discharge he continued to drink and played around 
for several months before getting a job with a dog food 
manufacturing plant.  He reported that job lasted about a 
year and he subsequently became a police officer.  The 
veteran stated that he took a job as a police officer to put 
himself back in the line of fire.  He reported that he had 
held his current police officer position for twenty years.  

The veteran testified that because of his Vietnam 
experiences, he woke up every two hours at night.  He 
reported experiencing nightmares once in a while, but he had 
not had that many.  He reported that every now and then he 
would smell something or see something that brought back 
memories of Vietnam.  He stated that when that occurred he 
would just shake his head to get his brain back together or, 
if he were really upset, he would go to the rifle range or 
out into the country.  The veteran also reported getting a 
kick out of blowing things up.  He also reported that he 
would "twist off" with the kids at times and go get his 
gun, but settle down and drive around or to the range.  The 
veteran testified that he had not been actually diagnosed 
with PTSD.  He also reported that his first VA examination 
lasted one hour and the second examination lasted an hour and 
ten minutes.  The veteran described the second VA examiner as 
a little more open, but stated that an hour and ten minute 
examination did not allow him to side track into a lot of 
things that were really bothering him.  He stated that the 
examiner did not ask him why he loved his job so much.  He 
stated that he loved it because it put him back in the line 
of fire and doing his own thing.  

The veteran testified that he had some problems with 
lieutenants at his job as a police officer resulting in 
suspensions a couple of times.  He reported disobeying little 
orders here and there and telling them where to go.  He 
stated he did not have problems with other ranks.  The 
veteran did testify that he got along with his lieutenant 
supervisor and that he was not totally against all 
lieutenants.  He reported that one lieutenant he dealt with 
once in a while reminded him of the morons he dealt with 
during service.  The veteran stated that his temper flared at 
times but his job did not bother him because it put him on 
the line and that was where he wanted to be.  He stated he 
did not want to retire.  He stated that approximately a dozen 
times over the past ten years he had thought about killing 
himself.  He also stated that he had not fired his weapon in 
the line of duty.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

In order to establish entitlement to service connection for 
PTSD, three requisite elements of eligibility must be met.  
The three elements are as follows:  (1) A current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
328 (1997).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
PTSD is not warranted.

A review of the record reflects that the veteran clearly 
engaged in combat with the enemy and the Board does not 
question his combat stressors.  However, the veteran has been 
examined by two separate examiners for VA purposes, neither 
of whom concluded that a diagnosis of PTSD was warranted.  
The Court has limited service connection to those cases where 
the underlying in-service incident has resulted in a 
disability.  In the absence of proof of a present disability, 
a valid claim has not been presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes that the veteran and his representative 
have alleged that the May 1998 VA examination was inadequate 
as the examiner was not a psychiatrist or clinical 
psychologist.  Assuming for the sake of argument that the 
veteran's allegations are true, the record continues to 
remain silent for competent medical evidence of a diagnosis 
of PTSD as the November 1998 VA examiner opined that the 
veteran did not have PTSD.  The examiner noted that he did 
not doubt the veteran's combat stressors, but the veteran 
appeared to believe that the presence of memories and 
feelings about his military experience constituted PTSD.  The 
examiner noted that the veteran's level of remembrance was 
not significantly different from other veterans and he saw 
nothing out of the ordinary in the veteran's emotional 
recollections or feelings.  The examiner also noted the 
veteran's difficulty with some authority figures, but opined 
that none of that constituted PTSD in his opinion.

Although the veteran clearly feels that he suffers from 
symptomatology amounting to PTSD, his contentions are not 
supported by any medical evidence of record.  The record is 
silent for any competent medical evidence of a diagnosis of 
PTSD or any other mental disorder.  As stated by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. at 93.  The record does not reveal that the 
veteran possesses any medical expertise.  Thus, his lay 
medical assertions to the effect that he suffers from 
symptomatology indicative of PTSD have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board notes that in a September 2000 written argument, 
the veteran's representative requested a remand for purposes 
of an additional examination.  However, the veteran has 
already been examined on two occasions.  The Board once again 
recognizes that he has alleged that the first examination was 
inadequate because the examiner was not a psychiatrist or 
clinical psychologist, as well as his contention that the 
second examiner relied on the findings of the first examiner.  
The Board notes that the November 1998 VA examination report 
does reference the May 1998 examination report, but only to 
note that the veteran reiterated many of the military 
incidents initially reported and that other symptomatology 
reported by the veteran was covered by the initial 
examination report.  The Board finds no indication that the 
November 1998 VA examiner relied upon the initial examination 
report in reaching his conclusions.  The November 1998 
examiner clearly opined that the veteran did not have PTSD 
and set forth the basis for that opinion.  In fact, the 
veteran testified that the November 1998 examiner spent more 
time with him than the initial May 1998 examiner.  

The Board notes that the initial rating decision denied 
entitlement to service connection for PTSD because of the 
absence of a confirmed diagnosis.  In Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that 
the claim is not well-grounded.  Therefore, the Board has 
determined that in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case and 
a remand is not warranted.  See Morton v. Brown, 12 Vet. App. 
477 (1999); 38 C.F.R. § 19.5 (1998).

Thus, in the absence of competent medical evidence of a 
diagnosis of PTSD, the claim is not well grounded and must be 
denied.  



ORDER

Entitlement to service connection for PTSD is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

